Citation Nr: 0942185	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine, prior to 
November 4, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, from 
November 4, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran retired from active duty in May 1982 with 20 
years of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  Prior to November 4, 2006, the Veteran's low back 
disability was productive of subjective complaints of pain 
and loss of motion; objective findings included limitation of 
motion but did not show ankylosis or incapacitating episodes.

2.  From November 4, 2006, the Veteran's low back disability 
has been productive of subjective complaints of radiating 
pain and loss of motion; objective findings include 
limitation of motion but do not show ankylosis or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative disc disease of the 
lumbosacral spine, prior to November 4, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5243 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine, from November 4, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 4.59, 
4.71a, DC 5243 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matters 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2009).

The Veteran was rated at 10 percent for his low back 
disability under DC 5243 for intervertebral disc syndrome 
prior to November 4, 2006, and at 20 percent from November 4, 
2006.  In order to warrant increased ratings, the Board will 
consider the General Rating Formula for Diseases and Injuries 
of the Spine and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

For a rating in excess of 10 percent, the evidence must show:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent); 
OR
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent); OR 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); OR 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months (20 
percent); 

For a rating in excess of 20 percent, the evidence must show: 

*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent); OR 
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent); OR
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (40 
percent);
*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); 
*	objective neurological abnormalities (Pursuant to Note 
(1)).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, DC 5243 (2009).

Rating in Excess of 10 Percent Prior to November 4, 2006

Based on the evidence of record, the criteria for a rating in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine have not been met during this time period.

As noted above, orthopedic and neurologic abnormalities are 
evaluated separately under the General Rating Formula.  As 
for the orthopedic manifestations, the Board notes that the 
evidence of record does not show findings of forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

In a November 2005 VA spine examination report, range of 
motion findings of the thoracolumbar spine were listed as 
forward flexion to 80 degrees; extension to 20 degrees; right 
and left lateral rotation to 20 degrees; and right and left 
lateral bending to 30 degrees.  The examiner further 
indicated that the Veteran exhibited no obvious deformity of 
the lumbar spine, muscle spasm, or gait disturbance.  The 
General Rating Formula essentially removes the subjectivity 
in determining the severity of any loss of motion, and under 
the rating criteria, these findings continue to support a 10 
percent evaluation for orthopedic symptoms.

Additionally, the evidence does not reflect ankylosis of the 
spine.  Ankylosis is defined as a fixation of the joint.  
While range of motion is limited, the present level of range 
of motion does not indicate a fixation of the spine.  
Therefore, a higher rating based on ankylosis is not 
warranted.

Compensable neurologic manifestations associated with the 
Veteran's low back disability are clearly not documented in 
the competent evidence of record during this time period.  
Specifically, a May 2005 office note from a private physician 
showed that the Veteran had no complaints of lower extremity 
weakness or numbness.  Physical examination findings were 
listed as full strength in all extremities, pinprick and soft 
touch sensation within normal limits, and generally 
diminished deep tendon reflexes.  

The November 2005 VA examination report reflected 
neurological findings including negative straight leg raising 
test results, normal lower extremity strength, normal 
sensation at all dermatomes from L1-S1 in the lower 
extremities, no clonus, downgoing plantar reflex, and 
symmetric deep tendon reflexes bilaterally.

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The Veteran does 
not contend nor does the evidence of record during this time 
period reflect that he has had an incapacitating episode due 
to his low back disability that required bed rest prescribed 
by a physician and treatment by a physician.

Therefore, a rating in excess of 10 percent is not warranted 
for the Veteran's low back disability under the current 
rating criteria for the time period prior to November 4, 
2006.

Rating in Excess of 20 Percent From November 4, 2006

Based on the evidence of record, criteria for a rating in 
excess of 20 percent for degenerative disc disease of the 
lumbosacral spine have not been met during this time period.

As for the orthopedic manifestations, the Board notes that 
none of the evidence of record shows findings of forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
of favorable ankylosis of the entire thoracolumbar spine. 

In a November 2006 VA spine examination report, range of 
motion findings of the thoracolumbar spine were listed as 
forward flexion to 50 degrees; extension to 10 degrees; right 
and left lateral rotation to 15 degrees; and right and left 
lateral bending to 15 degrees.  Additionally, the evidence 
does not reflect ankylosis of the spine or fixation of the 
joints of the thoracolumbar spine.  

While range of motion is limited, the present level of range 
of motion does not indicate any ankylosis or fixation of the 
spine.  Under the rating criteria, these findings continue to 
support a 20 percent evaluation for orthopedic symptoms.

Neurologic manifestations associated with the Veteran's low 
back disability are documented in the competent evidence of 
record during this time period.  In the November 2006 VA 
examination report, he complained of radiation of pain to 
both legs.  On physical examination, he was noted to exhibit 
slow but symmetric and well-balanced gait, normal muscle 
strength, normal sensation of all dermatomes in the lower 
extremities, and +1 deep tendon reflexes.  

However, private treatment records dated in November 2007 and 
January 2008 documented findings of lumbosacral spondylosis 
without myelopathy, lumbar radiculitis, mononeuritis of the 
left lower extremity, and peripheral neuropathy secondary to 
diabetes mellitus.  He was noted to exhibit normal gait, 
normal range of motion of the lower extremities, full motor 
strength, +2 deep tendon reflexes, and positive straight leg 
raising test results bilaterally at 40 degrees. 

Additional private treatment records dated in June 2009 
revealed findings of lumbar spondylosis with myelopathy, +1 
deep tendon reflexes, and normal sensory, motor, and vascular 
examinations.  Straight leg raising and sciatic stretch were 
noted to produce pain from the buttocks down to the posterior 
knee.

As discussed above, abnormal neurological manifestations are 
demonstrated in the record during this time period and are 
shown to be related to the Veteran's low back disability.  
However, the Board notes that he has already been assigned 
separate 10 percent ratings under DC 8520 for peripheral 
neuropathy of the right and left lower extremities secondary 
to service-connected diabetes mellitus.  The provisions of DC 
8520 reflect the rating criteria for paralysis of the sciatic 
nerve, and therefore, neuritis and neuralgia of that nerve.  
38 C.F.R. §  4.124a, DC 8520 (2009).

Initially, the Board notes that pyramiding-the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes-is to be 
avoided.  38 C.F.R. § 4.14 (2009).  A veteran, however, may 
be entitled to separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.

The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
The rationale behind this "rule against pyramiding" is that 
a claimant should not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

In this instance, the Board notes that the Veteran's lumbar 
radiculitis and lower extremity peripheral neuropathy 
contemplate the same manifestations and parts of the body.  
Accordingly, the Board finds that he is not entitled to a 
separate rating for neurological manifestations associated 
with his low back disability.  

In addition, the Board has determined that the assignment a 
higher rating is not warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Even considering the Veteran's assertions of 3 to 
4 exacerbations of back pain in the last year where his 
physician prescribed 3 days of bed rest (as discussed in the 
November 2006 VA examination report of record), evidence of 
record clearly does not reflect that he had incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months that required bed rest 
prescribed by a physician and treatment by a physician during 
this time period.

Therefore, a rating in excess of 20 percent is not warranted 
for the Veteran's low back disability under the rating 
criteria for the time period from November 4, 2006, to the 
present.

Additional Considerations

With respect to the Veteran's claims, the Board has also 
considered his written statements, which included contentions 
that his disability has increased in severity, causing severe 
and constant pain, altered gait, and limitation of function.  

In rendering a decision on these appeals, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report his low back 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
He is not, however, competent to identify a specific level of 
disability of his low back disability-according to the 
appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's low back disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the VA examination reports and private treatment 
records) directly address the criteria under which this 
disability has been evaluated during the time periods in 
question.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

The Board also finds that there is no basis for the 
assignment of any higher ratings based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 and DeLuca, 8 Vet. App. at 204-07.  The Veteran 
complained of pain on motion, functional limitation, and loss 
of motion with repetitive use in the evidence of record.  In 
the November 2005 and November 2006 VA examination reports, 
the examiners indicated that it was conceivable that pain 
could further limit function as described.  However, each 
examiner indicated it was not feasible to attempt to express 
any of this in terms of additional limitation of motion, as 
these matters cannot be determined with any degree of medical 
certainty.  

Consequently, evidence of record simply does not support the 
assignment of any higher ratings under rating criteria for 
the Veteran's low back disability during these time periods.  
The Board notes that there were no subjective complaints of 
or objective medical findings of significant flare-ups, pain 
on motion, weakness, fatigability, or lack of endurance that 
resulted in functional loss greater than that contemplated by 
the 10 percent and 20 percent ratings already assigned for 
degenerative disc disease of the lumbosacral spine.  

In sum, after a careful review of the evidence of record, the 
Board finds that the appeals for entitlement to a rating in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine, prior to November 4, 2006, and entitlement 
to a rating in excess of 20 percent from November 4, 2006, 
must be denied.  The Board has considered additional staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the evidence does not show 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the low back disability that would 
take this case outside the norm so as to warrant the 
assignment of an extraschedular rating during the time 
periods in question.  In fact, in a July 2008 VA examination 
report, the Veteran specifically indicated that he had 
recently retired from employment after becoming eligible by 
age and duration from work.

Finally, the Board has considered whether the Veteran's low 
back disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  

Here, the rating criteria reasonably describe his disability 
level and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Consequently, referral 
to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 is not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2005, prior to the initial RO decision that is the 
subject of this appeal.  He was further notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2006 and May 2008.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claims have 
been denied. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, VA 
outpatient treatment records, and private treatment records.  
Further, the Veteran submitted private treatment records from 
multiple treatment providers as well as written statements 
discussing his contentions.  Next, specific VA medical 
examinations pertinent to the issues on appeal were obtained 
in November 2005 and November 2006.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine, prior to 
November 4, 2006, is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, from 
November 4, 2006, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


